DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/02/2022 is considered by the examiner.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 11-21 have been considered but are moot because the new ground of rejection does not rely on the reference as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by amendment.  See new ground of rejection below.

Claim Objections
4.	Claim 20 is objected to because of the following informalities:  Claim 20 is disclosed as “the method according to claim 18”, however it appears Applicant has amended in error as Claim 18 fails to disclose a method.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-14, 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatowski-Bush (US 20150160298), hereinafter ‘Tabatowski-Bush’ in view of Casey et al. (US 3324393), hereinafter ‘Casey’.

Regarding Claims 11 and 19, Tabatowski-Bush teaches a current transducer device (Fig. 3, 42; Fig. 4, 62), comprising: a current transducer (Fig. 3, 48 current sensor arrangement; Fig. 4, 48) for measuring an electric current along a conduction path (Para [0020-0021] measured along conduction path of conductor line 46a), said current transducer having a magnetic field-sensitive element (Figs. 3 and 4, core 50) for converting a magnetic field resulting from a current flow along the conduction path into at least one physical variable (Para [0021-0022]  Conductor line 46a thereby passes the battery (or source) current through the center of core 50 of current sensor 48 when battery 12 is connected to load/source 34. That is, the same current flowing through battery 12, MC+, MC- contactors 44a, 44b, and load/source 34 also flows through the center of core 50 of current sensor 48. This current creates a magnetic field in core 50 of current sensor 48 which is measured by Hall IC 52 of current sensor 48) and a measuring device for measuring the physical variable (Figs. 3 and 4, 52; Para [0021] This current creates a magnetic field in core 50 of current sensor 48 which is measured by Hall IC 52); a coil arrangement having at least one coil (Figs. 3 and 4, 58 coil), said coil arrangement being configured for simulating the magnetic field resulting from the current flow along the conduction path (Para [0027]).
Tabatowski-Bush fails to disclose the magnetic field sensitive element being an optically active element.
However Casey teaches a magneto-optical current sensing arrangement comprising a core provided with an optical element (Fig. 1, optical element 12 provided in core 30 to sense the current through the electric conductor 10; Col. 4, Lines 7-43 we first develop a concentrated magnetic field that has an intensity that is substantially proportional to the current flowing through the conductor 10 and then applying this magnetic field to the Faraday element 12;  The Faraday element 12 is located in the gap 32 with its longitudinal axis 21 generally parallel to the direction of the magnetic field traversi.ng the gap. Thus, a magnetic field substantially proportional to the current in the conductor 10 traverses the Faraday element 12 substantially parallel to its longitudinal axis. This, in turn, causes the plane of vibration of the plane-polarized light passing through the Faraday element 12 to be rotated through an angle that is substantially proportional to the current in the conductor 10. When the direction of the magnetic field is reversed, the direction of rotation is reversed, but the angular amount of rotation continues to be substantially proportional to the current in conductor 10) for the benefit of sensing current through an electric conductor.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide an alternative conversion of magnetic field and use an optical element to sense current passing along a conduction path as taught by Casey’s magneto-optical current sensing arrangement.

Regarding Claim 12, Tabatowski-Bush teaches wherein a device-internal arrangement and orientation of said coil arrangement is fixedly predefined with respect to said magnetic field-sensitive element (Fig. 3, 58; Para [0026-0027] wrapped around a leg of core 50, number of turns generates amount of magnetic field applied) .

Regarding Claim 13, Tabatowski-Bush teaches wherein said magnetic field-sensitive element has a shape selected from the group consisting of a coil, a ring, and a frame (Fig. 3, shape of 50 shown).

Regarding Claim 14, Tabatowski-Bush teaches wherein said at least one coil surrounds said magnetic field-sensitive element at least in sections thereof (Fig. 3, coil 58 around 50; Para [0026-0027] coil 58 wrapped around a leg of core 50).

Regarding Claim 16, Tabatowski-Bush teaches wherein said magnetic field-sensitive element is a magnetizable element (Para [0021] ferrite core 50; current creates a magnetic field in core 50).

Regarding Claim 17, Tabatowski-Bush teaches further comprising a current generator for energizing said at least one coil for simulating the magnetic field resulting from the current flow along the conduction path (Para [0029] supplying input current from the sensor coil interface 56 of BECM 54; Para [0022] BECM powers current sensor 48, The output value of Hall IC 52 represents the magnetic field applied to Hall IC 52, which is linearly proportional to the current through conductor line 46a that passes from battery 12 to MC+ contactor 44a).

Regarding Claim 18, Tabatowski-Bush teaches further comprising a control and/or closed-loop control device for performing a calibration process for calibrating the current transducer (Fig. 4, processor 66 within BECM 54; Para [0024] discloses application of calibration by BECM on current transducer 48).

Regarding Claim 20, Tabatowski-Bush teaches the method according to claim 18, wherein the calibrating step comprises using the coil arrangement of the current transducer device to simulate the magnetic field (Para [0029] supplying input current from the sensor coil interface 56 of BECM 54; Para [0022] BECM powers current sensor 48, The output value of Hall IC 52 represents the magnetic field applied to Hall IC 52, which is linearly proportional to the current through conductor line 46a that passes from battery 12 to MC+ contactor 44a; Para [0026-0027] coil 58 generates the amount of magnetic field applied to Hall IC 52 of current sensor 48 due to the 1.0 amp input current flowing through N-turn coil 58).

Regarding Claim 21, Tabatowski-Bush teaches a non-transitory computer program product comprising program portions that are configured to be loaded into a processor of a computer-based control and/or closed-loop control device in order to perform the method according to claim 19 (Fig. 4, processor 66 within BECM 54; Para [0024] discloses application of calibration by BECM on current transducer 48).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabatowski-Bush (US 20150160298), hereinafter ‘Tabatowski-Bush’ in view of Casey et al. (US 3324393), hereinafter ‘Casey’, and further in view of Barczyk (US 20150108967), hereinafter ‘Barczyk’.

Regarding Claim 15, Tabatowski-Bush in view of Casey fails to disclose wherein said at least one coil is one of a plurality of coils and at least one of said coils surrounds said magnetic field-sensitive element at least in sections thereof.
Barczyk teaches at least one coil is one of a plurality of coils and at least one of said coils surrounds said magnetic field-sensitive element at least in sections thereof (Fig. 3, coils 316 and 318 surrounds magnetic core element 312; Para [0057, 0022]) for the benefit of generating a signal proportional to a DC magnetic field within a dual stage current transformer.
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine wherein said at least one coil is one of a plurality of coils and at least one of said coils surrounds said magnetic field-sensitive element at least in sections thereof for the benefit of generating a signal proportional to a DC magnetic field within a dual stage current transformer as taught by Barczyk in Fig. 3 and Para [0022, 0057]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868